Citation Nr: 0030649	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  99-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a left fibula stress fracture.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Wichita, Kansas.

The Board notes that the RO has characterized the issue 
regarding the veteran's back disability as entitlement to 
service connection for a back disability.  However, this 
claim was previously denied in May 1994 and the veteran did 
not appeal.  The Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If the Board finds that no new and material evidence 
has been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The RO denied service connection for a back disability in 
a May 1994 rating decision.  The RO notified the veteran of 
the decision, but he did not appeal within one year of the 
decision.

3.  The evidence received since the May 1994 rating decision 
consists of evidence that is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for a back condition.

4.  The veteran's PTSD is manifested primarily by subjective 
complaints of sleep disturbance, nightmares with panicky 
feelings, isolation, angry outbursts, intrusive thoughts and 
flashbacks and objective evidence of some memory impairment 
that cause occupational and social impairment with reduced 
reliability and productivity.  

5.  The residuals of the veteran's left fibula stress 
fracture consist primarily of subjective complaints of 
tenderness on the anterior portion of the leg with gentle 
palpation.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a back condition.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for an initial disability rating of 50 
percent, but not more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2000).

4.  The criteria for a compensable evaluation for residuals 
of a left fibula stress fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are completely devoid 
of any complaints, findings, treatment or diagnoses regarding 
any back condition.

VA treatment records, dating from May 1992 to April 1994, 
show that the veteran was first treated for recurrent back 
pain in March 1994.  He gave a 2-year history of recurrent 
back pain and complained of it radiating into his buttocks.  
The veteran had an antalagic gait at that time and was 
treated in March and April 1994 for acute low back pain.

The RO originally denied entitlement to service connection 
for a back condition in a May 1994 rating action.  Although 
the veteran was notified of the decision that same month, he 
did not appeal the decision.  

Subsequently submitted evidence includes Axtell Clinic 
treatment records, dating from March 1989 to October 1996.  
These treatment records show that the veteran was treated for 
a low back strain of two weeks' duration in May 1989 and for 
acute right sciatica in August 1996.  X-ray studies of the 
lumbar spine, conducted in August 1996, show localized 
degenerative change at L2-3 and a narrowed L5-S1 disc space.

VA treatment records, dating from June 1996 to October 1998, 
show continued complaints and treatment for low back pain and 
right sciatic leg pain.  A February 1997 progress note 
indicates that the onset of his back pain was in 1970.  He 
was treated for back pain in January, March, May and 
September 1998.  

An October 1997 VA orthopedic examination report shows that 
the veteran complained of tenderness on the anterior portion 
of his left leg when gently palpated.  He also complained of 
anterior left leg pain with prolonged walking.  Upon 
examining the veteran, the examiner found no deformity, 
angulation or false motion.  There was no shortening of the 
limb or any intra-articular involvement.  The examiner 
further found no evidence of malunion, nonunion or loose 
motion.  Pain was noted down the anterior portion of the 
lower leg.  There was no drainage, edema, weakness, redness 
or heat.  The examiner observed no evidence of calluses, 
breakdown or abnormal weightbearing.  The veteran's shoes 
were not abnormally worn and he had a normal gait.  
Accompanying X-ray studies of the left fibula showed no 
evidence of fracture, dislocation or bone destruction.  There 
was no evidence of abnormal periosteal reaction.  The veteran 
was diagnosed with a history of fibular stress fracture 
manifested by anterior lower leg pain.

Xiao Zhuang, M.D., in a June 1998 letter, reported that the 
veteran had chronic low back pain.

An August 1998 VA biopsychological assessment of the veteran 
indicates that he complained of depression, irritability, 
anxiety, sleep disturbance, nightmares, intrusive thoughts 
and flashbacks.  He also reported difficulty concentrating 
and problems with his memory.  He and his wife had been 
married twenty-one years and had four children.  The social 
worker conducting the assessment found the veteran 
cooperative but avoidant.  His thoughts showed no delusions 
at the time.  His affect was anxious and depressed, and his 
overt mood was anxious.  His affect appeared out of 
proportion to sadness, anger and depression.  Short and long-
term memory were somewhat affected.  He had no insight into 
how his depression affected his life and had a hard time 
differentiating between flashbacks and intrusive thoughts.  
His judgement appeared within normal limits.  Chronic severe 
PTSD was diagnosed with depression secondary to the PTSD.  
The veteran was given a Global Assessment of Functioning 
(GAF) score of 40.  

In September 1998, Central Medical Consultants evaluated the 
veteran for complaints of joint pain.  At that time he gave a 
27-year history of back pain and a 4-year history of 
bilateral knee pain.  He stated that he injured his lower 
back when his helicopter was shot down in Vietnam in 1970.  
The veteran had pain in both knees.  An accompanying August 
1996 X-ray study of the lumbar spine showed localized 
degenerative changes at L2-L3 and a narrowed L5-S1 disc 
space.  There was no restricted range of motion in either 
knee.  A diagnosis of traumatic arthralgias was made.

Daniel Thompson, M.D., conducted an evaluation of the 
veteran's back, both knees and other joints in September 
1998, for Disability Determination Services.  Dr. Thompson 
noted the veteran's stated 27-year history of back pain 
radiating down both hips and down his right leg to the foot.  
He further stated that he injured his back in a helicopter 
accident in Vietnam.  He also complained of pain in both 
knees.  Dr. Thompson noted that the veteran had left knee 
flexion to 150 degrees and extension to 180 degrees.  He had 
severe difficulty getting on and off the examining table and 
with heel and toe walking, as well as squatting and arising 
from a sitting position.  The physician noted that he had a 
small-stepped gait and that he had severe difficulty with 
orthopedic maneuvers as a result of pain.  

Treatment records, dated in August 1998, from the VA mental 
health clinic, show that the veteran gave a history of 4 to 5 
angry episode a week and stated that he could get verbally 
loud when arguing with his wife.  He estimated that his mood 
was 2/10 and his energy was 5/10.  His motivation was fair 
and his concentration was described as poor.  The examiner 
noted that the veteran was oriented in 4 spheres.  His affect 
was incongruent with his mood, seemingly more animated.  His 
thoughts were logical and his speech coherent and clear.  He 
had no suicidal ideation, but admitted some homicidal 
ideation.  There was no evidence of delusional thoughts or 
hallucinations.  The examiner found no evidence of excessive 
or retarded psychomotor activity.  Although difficult to 
assess, the examiner assessed the veteran's insight and 
judgment to be fair.  The veteran was diagnosed with rule-out 
PTSD and major depressive disorder (MDD) secondary to PTSD.  
His GAF score was 45.  

A November 1998 VA progress note shows that the veteran 
continued to have some homicidal, but not suicidal, ideation.  
He was oriented in three spheres.  He had good eye contact, 
his thoughts were logical, and his speech was coherent and 
clear.  His insight and judgment were assessed as poor to 
fair.  At that time he gave a history of nightmares, awaking 
in cold sweats and restricted mood and motivation with poor 
concentration.  He was assessed with PTSD and MDD with a GAF 
score of 60.

During his April 1999 personal hearing the veteran testified 
that he experienced constant sharp pain and shooting pain in 
the middle of his left leg.  Sometimes his left ankle swelled 
because of overuse and he took Ibuprofen for his leg pain.  
He saw a physician for treatment of his left leg 
approximately every three months.  The veteran also testified 
that he injured his back in service when his helicopter was 
shot down in Vietnam.  He did not immediately seek treatment 
for the back pain, but later went to an aid station.  He was 
given rest as treatment for his back and later returned to 
duty.  He believed he sought treatment in service 5 or 6 
times for his back pain.  After his discharge, the veteran 
experienced back pain off and on and that was initially more 
of an irritant but progressed into more of a problem.  He 
testified that he did not have another back injury after 
service.  In his testimony regarding his PTSD, the veteran 
stated that he had been married 28 years and had had 20 jobs 
since service.  His antisocial behavior caused problems in 
his marriage but he was able to attend his sons' school 
functions despite his discomfort.  He described sleeping 
problems, anxiety and flashbacks when he heard truck engines 
on the highway near his home.

An April 1999 VA treatment record shows that the veteran 
slept 6-8 hours with occasional nightmares and middle 
insomnia.  He had occasional intrusive thoughts and 
flashbacks.  He described his home life as pretty good.  He 
was oriented in three spheres and his affect was congruent 
with his mood.  His attire and grooming were appropriate and 
he denied suicidal and homicidal ideation as well as 
hallucinations.  There was no evidence of delusional thought; 
his thoughts were logical, and his speech clear and coherent.  
The veteran had good eye contact.  There was no excessive or 
retarded psychomotor activity and his insight and judgment 
were assessed as good.  He was diagnosed with PTSD and MDD 
with a GAF score of 75.

A May 1999 VA psychiatric examination report shows that the 
veteran complained of anxiety, sleeping problems, 
irritability and poor concentration.  He reported nightmares 
2-3 times a week and described himself as hypervigilant and 
easily startled.  From time to time he had intrusive thoughts 
but denied any flashbacks.  He had difficulty controlling his 
anger.  Examination revealed that the veteran was 
appropriately dressed for the weather with good hygiene.  His 
speech was coherent and relevant.  He was cooperative and 
answered the questions asked.  His thoughts were well 
connected and goal directed.  There was no evidence of any 
psychotic thinking and he was not delusional or having 
hallucinations.  There were no suicidal or homicidal 
thoughts.  He was oriented in all three spheres and his 
memory was intact for recent events.  He was forgetting 
details surrounding Vietnam.  There was no obsessive or 
ritualistic behavior exhibited.  He reported getting panicky 
and anxious at times, particularly after nightmares.  He 
sometimes got depressed and had difficulty sleeping.  The 
veteran was diagnosed with possible PTSD and depressive 
disorder and given a GAF score of 55.  

A July 1999 letter from the psychiatrist who conducted the 
April 1999 VA examination indicates that the veteran's 
diagnosis was chronic PTSD and depression as a result of 
PTSD, his stressors were described as moderate to severe.


Analysis

New and Material Evidence 

Since the veteran did not appeal the May 1994 rating 
decision, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103.  This claim 
may not be reopened and allowed unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  Elkins, 12 Vet. App. at 218-19.  According to 
VA regulation, "new and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999).  This definition "emphasizes the importance 
of the complete record for evaluation of the veteran's 
claim."  Hodge, 155 F.3d at 1363.  In determining whether 
evidence is "new and material," the credibility of the new 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216, 220 
(1994) ("Justus does not require the Secretary to consider 
the patently incredible to be credible").  

The Board finds that the postservice treatment records and 
the veteran's April 1999 testimony not of record at the time 
of the May 1994 rating decision are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The additional records document back problems 
the veteran has had in the recent past, but do not attribute 
any current back symptomatology to the veteran's active 
service years ago.  The initial documentation concerning the 
presence of a back disorder remains a time years after 
service.  The veteran' s own statements regarding the 
etiology of a back disorder are not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Increased Evaluations

The Board is satisfied that all relevant facts have been 
properly developed with respect to these issues and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.  38 U.S.C.A. 5107.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's claim for a higher evaluations for PTSD is an 
original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

PTSD

The veteran's PTSD is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 9411.  Under that 
Diagnostic Code, a 10 percent disability rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or where the symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
if there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 
38 C.F.R. § 4.130, Diagnostic Code 9400.

Reviewing the record, the Board finds that the preponderance 
of the evidence supports entitlement to a 50 percent 
evaluation for PTSD and no more under the rating criteria 
since the effective date of service connection.  The 
treatment records show that the veteran's PTSD is manifested 
by chronic depression, social isolation, intrusive thoughts 
and nightmares two to three times a week with accompanying 
panicky feelings.  There is also evidence of some memory 
impairment, poor concentration and frequent angry outbursts.  
Although the veteran is currently employed, the March 1999 VA 
examiner noted that he worked under isolated circumstances.  
In reaching this determination, the Board acknowledges the 
August 1998 biopsychological assessment's characterization of 
the veteran's PTSD as severe , as well as the GAF score in 
the August 1998 progress note indicating serious impairment.  
However, the accompanying examination results do not indicate 
that the veteran's judgment or thinking has been impaired and 
there is no evidence of suicidal ideation, obsessional 
rituals or speech that is illogical, obscure or irrelevant.  
The evidence of record does not show severely impaired 
impulse control or neglect of personal appearance and 
hygiene.  Moreover, the veteran had been married for more 
than twenty years and there is no indication of marital 
discord attributable to PTSD.  Considering the whole 
disability picture, the Board finds that the criteria for a 
50 percent rating under the rating schedule most accurately 
reflects the veteran's level of impairment during the 
timeframe since the grant of service connection.  38 C.F.R. § 
4.7.

Residuals of a Left Fibula Stress Fracture

The veteran's residuals of a left fibular stress fracture are 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Malunion of the tibia and fibula with 
slight knee or ankle disability warrants a 10 percent 
evaluation.  Ratings of 20 and 30 percent are warranted for 
malunion of the tibia and fibula with moderate and marked 
knee or ankle disability respectively.  A 40 percent rating 
is warranted for nonunion of the tibia and fibula, with loose 
motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

There are other diagnostic codes for evaluating the residuals 
of a left fibular stress fracture.  However, there is no 
evidence of ankylosis of the left knee or ankle, Diagnostic 
Codes 5256 and 5270 or recurrent subluxation or lateral knee 
instability, Diagnostic Code 5257, or limitation of motion of 
either the knee or ankle, Diagnostic Codes 5260, 5261, 5271.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

The Board notes that in every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

After careful consideration of the veteran's contentions and 
the medical evidence of record, the Board is unable to find 
that a compensable evaluation is warranted for the veteran's 
residuals of a left fibula stress fracture.  Although the 
October 1997 VA examination indicates that the veteran had 
anterior left leg pain, the examiner found no evidence of 
deformity, angulation or false motion.  Likewise, there was 
no evidence of malunion, nonunion or loose motion.  
Accompanying X-ray studies of the left fibula showed no 
evidence of the fracture, dislocation or bone destruction.  
Later examination reports show only a complaint of knee pain 
without evidence of any restricted movement.  Therefore, 
without evidence of malunion or nonunion of the tibia and 
fibula and without evidence of subluxation or lateral 
instability, a compensable evaluation is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, there 
is no medical evidence of weakness, instability, excess 
fatigability, or incoordination.  

In conclusion, the Board finds that the veteran's service-
connected disabilities are not so unusual or exceptional as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's PTSD and residuals 
of a left fibula stress fracture have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that they resulted in marked interference with his 
employment.  


ORDER

New and material evidence not having been submitted, service 
connection for a back disorder is denied.

A 50 percent evaluation for PTSD is granted since the 
effective date of the award of service connection, subject to 
the criteria governing the payment of monetary benefits.

A compensable evaluation for residuals of a stress fracture 
of the left fibula is denied.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 14 -


- 1 -


